Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
April 30, 2018 (this “Amendment”), by and among each of the entities listed
under the caption “Refinancing Lenders” on the signature pages hereto (each, a
“Refinancing Lender” and, collectively the “Refinancing Lenders”), each other
Lender party hereto, The GEO Group, Inc. (“GEO”), GEO Corrections Holdings, Inc.
(“Corrections”, and together with GEO, the “Borrowers”) and BNP Paribas, as
administrative agent for the Lenders under the Existing Credit Agreement
referred to below and under the Amended Credit Agreement referred to below (in
such capacities, the “Administrative Agent”). Capitalized terms used but not
defined herein have the meaning given to such terms in the Existing Credit
Agreement.

WHEREAS, reference is made to the Third Amended and Restated Credit Agreement,
dated as of March 23, 2017 (as amended, restated, supplemented or otherwise
modified and as in effect immediately prior to the Term Loan Refinancing Closing
referred to below, the “Existing Credit Agreement”, and as amended by this
Amendment, the “Amended Credit Agreement”), among the Borrowers, the Australian
Borrowers party thereto, the Lenders from time to time party thereto, and the
Administrative Agent;

WHEREAS, GEO has requested that the Refinancing Lenders make new term loans (the
“Refinancing Term Loans”) in an aggregate principal amount of US$792,000,000
(the “Term Loan Refinancing Facility”) pursuant to Section 2.22(a) of the
Existing Credit Agreement for the purposes of refinancing all of the outstanding
Term Loans (the “Existing Term Loans”) under the Existing Credit Agreement as of
the Term Loan Refinancing Closing, and the Refinancing Lenders are willing to
provide such Term Loan Refinancing Facility on the terms and conditions set
forth in this Amendment; and

WHEREAS, the Borrowers have also requested that the Refinancing Lenders and the
Revolving Lenders agree to amend the Existing Credit Agreement in the manner and
at the time set forth in Section 2 below, and the Refinancing Lenders and the
Revolving Lenders party hereto are willing to so amend the Existing Credit
Agreement on the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

1.    Term Loan Refinancing Facility.

(a)    Each Refinancing Lender hereby commits to provide Refinancing Term Loans
to GEO in Dollars in its respective amount set forth on Schedule A annexed
hereto, pursuant to the provisions of Section 2.22(a) of the Existing Credit
Agreement on the terms and subject to the conditions set forth herein and in the
Existing Credit Agreement. The Refinancing Term Loans shall be deemed to be
“Term Loans” for purposes of the Amended Credit Agreement having terms and
provisions identical to those applicable to the Existing Term Loans except:

(i)    that the “Applicable Rate” applicable to the Refinancing Term Loans shall
be (i) 2.00% per annum in the case of Eurodollar Loans and (ii) 1.00% in the
case of ABR Loans;

(ii)    that in the event that all or any portion of the Refinancing Term Loans
are repaid, prepaid, replaced, repriced or effectively refinanced through
(i) any waiver, consent or amendment the result of which would be the lowering
of the effective interest cost or the weighted average yield of any of the
Refinancing Term Loans or (ii) the incurrence of Indebtedness (including any
other Refinancing Term Loans (as defined in the Existing Credit Agreement))
having an effective interest cost or weighted average yield (taking into
account, without limitation, upfront fees, original issue discount, interest
rate spreads and interest rate benchmark floors, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement loans) that is less than the effective interest cost or weighted
average yield of the Refinancing Term Loans (or portion thereof) so repaid,
prepaid, replaced, repriced or refinanced, in each case on or prior to the date
that is six months after the Term Loan Refinancing Closing, such repayment,
prepayment, replacement, repricing or refinancing will be made at 101% of the
principal amount so repaid, prepaid, refinanced, replaced or repriced; and

 



--------------------------------------------------------------------------------

(iii)    as otherwise set forth in this Amendment.

(b)    Each Refinancing Lender (i) confirms that it has received a copy of the
Existing Credit Agreement and the other Loan Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment, (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, any other Refinancing Lender
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Existing Credit Agreement, (iii) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under the Existing Credit Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Existing Credit Agreement are required to
be performed by it as a Term Lender.

(c)    Each Refinancing Lender hereby agrees to make its respective Refinancing
Term Loans to GEO on the following terms and conditions:

(i)    The Existing Term Loans (together with any accrued but unpaid interest
thereon and all fees or premiums, if any, with respect thereto) shall be repaid
or paid, as applicable, in full with the proceeds of the Refinancing Term Loans
and, if necessary, cash on hand of the Borrowers, substantially concurrently
with the making of the Refinancing Term Loans.

(ii)    Annex I hereto sets forth additional terms, conditions and agreements
applicable to this Amendment and the Term Loan Refinancing Facility. The date
and time upon which (x) the Administrative Agent shall have received a
counterpart signature page of this Amendment duly executed by the Borrowers, the
Refinancing Lenders and the Administrative Agent and (y) the conditions
specified in Section II of Annex I hereto shall have been satisfied (or waived
in accordance with Section 3) shall be referred to as “Term Loan Refinancing
Closing”.

(iii)    Except as set forth in this Amendment (including Annex I hereto), the
Term Loan Refinancing Facility shall otherwise be subject to the provisions of
the Existing Credit Agreement and the other Loan Documents.

(d)    By its execution of this Amendment, each Borrower hereby certifies that:

(i)    the representations and warranties of each Loan Party set forth in the
Loan Documents are and shall be true and correct in all material respects on and
as of the Term Loan Refinancing Closing; provided that, to the extent that such
representations and warranties specifically refer to an earlier date or time,
they are and shall be true and correct in all material respects as of such
earlier date or time; provided further that any representation and warranty that
is qualified as to materiality, “Material Adverse Effect” or similar language is
and shall be true and correct in all respects as of the Term Loan Refinancing
Closing or such earlier date or time, as the case may be;

 

2



--------------------------------------------------------------------------------

(ii)    at the time of and immediately after giving effect to the making of the
Refinancing Term Loans, no Default or Event of Default shall have occurred and
be continuing; and

(iii)    as of the Term Loan Refinancing Closing, the requirements and
conditions set forth in Section 2.22(a) of the Existing Credit Agreement with
respect to the Term Loan Refinancing Facility shall have been complied with and
satisfied, as applicable.

(e)    For purposes of the Existing Credit Agreement, the initial notice address
of each Refinancing Lender shall be as set forth below its signature below or as
otherwise notified to GEO and the Administrative Agent.

(f)    Each Refinancing Lender that is not a U.S. person (as defined in
Section 7701(a)(30) of the Code), if any, shall have delivered to the
Administrative Agent such forms, certificates or other evidence with respect to
United States federal income tax withholding matters as such Refinancing Lender
may be required to deliver to Administrative Agent pursuant to Section 2.15 of
the Existing Credit Agreement.

(g)    This Amendment shall be deemed to constitute, and shall satisfy the
requirements set forth in Section 2.22(a) of the Existing Credit Agreement with
respect to, a “Refinancing Term Loan Notice” in respect of the Term Loan
Refinancing Facility.

(h)    Immediately upon the Term Loan Refinancing Closing, the Administrative
Agent will record the Refinancing Term Loans made by each Refinancing Lender in
the Register.

(i)    For purposes of Section 9.04(b)(iii)(A) of the Existing Credit Agreement,
GEO hereby consents to any assignments of Refinancing Term Loans by the
Refinancing Lenders in connection with primary syndication of the Refinancing
Term Loans to the extent made in accordance with the engagement letter relating
to the Term Loan Refinancing Facility entered into between GEO and the Lead
Arranger (as defined below) and certain of its affiliates.

2.    Amendment of Third Amended and Restated Credit Agreement. Immediately
following the later of (x) the Term Loan Refinancing Closing and (y) the
Administrative Agent receiving a counterpart signature page of this Amendment
(or a Lender Addendum hereto) duly executed by Revolving Lenders that, taken
together with the Refinancing Lenders, constitute the Required Lenders, in each
case on the date hereof (the “Amendment Effective Time”), the Existing Credit
Agreement shall be amended and as follows:

(a)    Section 1.01 of the Existing Credit Agreement is hereby amended by adding
the following definitions in appropriate alphabetical order:

(i)    “2017 Term Loans” means the term loans described in Section 2.01(c).

 

3



--------------------------------------------------------------------------------

(ii)    “2018 Refinancing Term Loans” means the Refinancing Term Loans made to
GEO on the Amendment No. 1 Effective Date pursuant to Amendment No. 1.

(iii)    “Amendment No. 1” means that certain Amendment No. 1 to Third Amended
and Restated Credit Agreement dated as of the Amendment No. 1 Effective Date, by
and among the Borrowers, the Lenders party thereto and the Administrative Agent.

(iv)    “Amendment No. 1 Effective Date” means April 30, 2018.

(b)    Clause (a) of the definition of “Applicable Rate” set forth in
Section 1.01 of the Existing Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) for Term Loans, (i) 2.00% per annum in the case of Eurodollar Loans and
(ii) 1.00% in the case of ABR Loans”.

(c)    The definition of “Term Loans” set forth in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated in its entirety as follows:

“Term Loans” means (x) until the Amendment No. 1 Effective Date, the 2017 Term
Loans, and (y) thereafter, the 2018 Refinancing Term Loans.

(d)    The words “Third Restatement Effective Date” in the second sentence of
Section 2.10(a) of the Existing Credit Agreement is hereby replaced with the
words “Amendment No. 1 Effective Date”.

(e)    Clause (a) of the first sentence of Section 5.08 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

“(a) in the case of proceeds of (1) the 2017 Term Loans, (x) to refinance the
Existing Term Loans on the Third Restatement Effective Date, (y) at GEO’s
option, to repay Revolving Credit Loans outstanding immediately prior to the
Third Restatement Effective Date, (z) to pay fees, commissions, costs and
expenses incurred in connection with the Transactions or (2) the 2018
Refinancing Term Loans, to refinance the 2017 Term Loans on the Amendment No. 1
Effective Date,”.

(f)    Clause (B) of Section 6.05(a) of the Existing Credit Agreement is hereby
amended by replacing the words “received during the Subject Year” with the words
“received during or after the fiscal year of GEO ended on December 31, 2017 and
not previously applied toward (x) Restricted Payments pursuant to this
Section 6.05(a)(B), (y) Investments pursuant to Section 6.04(k) or (z) the
repurchase, redemption, acquisition or defeasance of Senior Notes pursuant to
Section 6.13”.

3.    Amendment, Modification and Waiver. Except for provisions exclusively
relating to the Term Loan Refinancing Facility (which may be amended or waived
pursuant to a writing signed by the GEO, the Administrative Agent and the
Refinancing Lenders), this Amendment may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by each of the parties
hereto.

 

4



--------------------------------------------------------------------------------

4.    Entire Agreement; References. This Amendment, the Existing Credit
Agreement, the Amended Credit Agreement and the other Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof. Each reference to “hereof”, “hereunder”, “herein” and “hereby”
and each other similar reference and each reference to “this Agreement” and each
other similar reference contained in the Existing Credit Agreement shall, from
the Amendment Effective Time, refer to the Amended Credit Agreement.

5.    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Amendment and any claim, controversy or dispute arising under or
related to this Amendment, whether in tort, contract (at law or in equity) or
otherwise, shall be construed in accordance with and governed by the laws of the
State of New York.

(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York and of the United States District Court of the Southern
District of New York, in each case sitting in New York County, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Amendment, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that the Administrative
Agent, any Refinancing Lender or any Revolving Lender party hereto may otherwise
have to bring any action or proceeding relating to any Loan Document against
Borrowers or their respective properties in the courts of any jurisdiction.

(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to any Loan Document in any court referred to in paragraph (b) of
this Section 5. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d)    Each party to this Amendment irrevocably consents to service of process
in the manner provided for notices in Section 9.01 of the Existing Credit
Agreement. Nothing in any Loan Document will affect the right of any party to
this Amendment to serve process in any other manner permitted by applicable law.

6.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

5



--------------------------------------------------------------------------------

7.    Severability. Any term or provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality or enforceability of the remaining
terms and provisions of this Amendment or affecting the validity or
enforceability of any of the terms or provisions of this Amendment, and the
invalidity of a particular term or provision in a particular jurisdiction shall
not invalidate such term or provision in any other jurisdiction. If any term or
provision of this Amendment is so broad as to be unenforceable, the term or
provision shall be interpreted to be only so broad as would be enforceable.

8.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute a
single agreement.

9.    Loan Document. This Amendment constitutes a “Refinancing Term Loan
Amendment” and a “Loan Document” for purposes of the Existing Credit Agreement
and the other Loan Documents.

[Remainder of Page Intentionally Left Blank.]

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

REFINANCING LENDERS:

BNP PARIBAS,

as a Refinancing Lender

By:   /s/ David L. Berger Name:   David L. Berger Title:   Director By:   /s/
Sang W. Han Name:   Sang W. Han Title:   Vice President

 

 

 

 

 

 

 

 

[Amendment No.1 to Third Amended and Restated Credit Agreement – The GEO Group,
Inc.]



--------------------------------------------------------------------------------

 

BNP PARIBAS,

as a Revolving Lender

By:   /s/ David L. Berger Name:   David L. Berger Title:   Director By:   /s/
Karim Remtoula Name:   Karim Remtoula Title:   Vice President

 

 

 

 

 

 

 

 

[Amendment No.1 to Third Amended and Restated Credit Agreement – The GEO Group,
Inc.]



--------------------------------------------------------------------------------

 

THE BORROWERS: THE GEO GROUP, INC. By:   /s/ Brian R. Evans Name:   Brian R.
Evans Title:   SVP and CFO GEO CORRECTIONS HOLDINGS, INC. By:   /s/ Brian R.
Evans Name:   Brian R. Evans Title:   VP & CFO

 

 

 

 

 

 

[Amendment No.1 to Third Amended and Restated Credit Agreement – The GEO Group,
Inc.]



--------------------------------------------------------------------------------

Acknowledged and agreed by:

 

BNP PARIBAS,

as Administrative Agent

By:   /s/ David L. Berger Name:   David L. Berger Title:   Director By:   /s/
Sang W. Han Name:   Sang W. Han Title:   Vice President

 

 

 

 

 

 

[Amendment No.1 to Third Amended and Restated Credit Agreement – The GEO Group,
Inc.]



--------------------------------------------------------------------------------

SCHEDULE A

TO AMENDMENT NO. 1

TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

     

Refinancing Lender

 

 

Type of Commitment

 

 

Principal Amount

 

      BNP Paribas   Term Loan Commitment   US$792,000,000



--------------------------------------------------------------------------------

ANNEX I

TO AMENDMENT NO.1

TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

OTHER TERMS AND CONDITIONS

 

I. Additional Representations and Warranties.

To induce (x) the Refinancing Lenders to enter into this Amendment and to make
the Refinancing Term Loans pursuant to Section 2.22(a) of the Existing Credit
Agreement and (y) the Refinancing Lenders and the Revolving Lenders party hereto
to consent to the amendments to the Existing Credit Agreement contemplated by
this Amendment, the Borrowers hereby represent and warrant as of the Term Loan
Refinancing Closing and the Amendment Effective Time that:

 

  1. Corporate Power; Authorization; Enforceable Obligations.

(a)    Each Loan Party has the corporate or other organizational power and
authority to execute, deliver and perform its obligations under this Amendment
and the Confirmation and Reaffirmation Agreement delivered in connection
herewith (the “Confirmation”), as applicable, and, in the case of GEO, to borrow
the Refinancing Term Loans under the Existing Credit Agreement and this
Amendment. Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery and performance of this Amendment (or the
Confirmation, as applicable) and, in the case of GEO, to authorize the Term Loan
Refinancing Facility on the terms and conditions of this Amendment.

(b)    This Amendment and the Confirmation have been duly executed and delivered
on behalf of each Loan Party party hereto or thereto. Each of this Amendment and
the Confirmation constitutes a legal, valid and binding obligation of each Loan
Party party hereto or thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and the
implied covenants of good faith and fair dealing.

2.    No Legal Bar. The execution, delivery and performance of this Amendment
and the Confirmation by each Loan Party party hereto or thereto, and the
borrowing of the Refinancing Term Loans and the use of the proceeds thereof
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of GEO or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
other agreement or instrument binding upon GEO or any of its Subsidiaries or
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by any such Person, or result in, termination,
cancellation or acceleration of any obligation thereunder and (d) will not
result in the creation or imposition of any Lien on any asset of GEO or any of
its Subsidiaries (other than any Liens created under the Loan Documents), except
(in the case of each of clauses (a), (b) and (c) of this paragraph) to the
extent that the failure to obtain or make such consent, approval, registration,
filing or action, or such violation, as the case may be, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

 

Annex I-1



--------------------------------------------------------------------------------

3.    Solvency. GEO and its Subsidiaries are (when taken as a whole on a
consolidated basis), and immediately after giving effect to the making of the
Refinancing Term Loans and the repayment of the Existing Term Loans will be,
Solvent.

 

II. Conditions to Term Loan Refinancing Closing.

In addition to the other conditions set forth in this Amendment and in
Section 2.22(a) of the Existing Credit Agreement (as applicable), the agreement
of (x) each Refinancing Lender to make its Refinancing Term Loans immediately
upon the occurrence of the Term Loan Refinancing Closing, as provided in
Section 1 of this Amendment, is subject to the satisfaction (or waiver in
accordance with Section 3 of this Amendment) of the following conditions
precedent:

(a)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the date of the
Term Loan Refinancing Closing and the Amendment Effective Time) (i) of Akerman
LLP, counsel for the Borrowers and the Guarantors, covering such matters
relating to the Borrowers, the Guarantors, this Amendment, the other Loan
Documents or the transactions contemplated by this Amendment, as the
Administrative Agent shall reasonably request (and each Borrower for itself and
on behalf of each Guarantor hereby instructs such counsel to deliver such
opinion to the Lenders and the Administrative Agent), (ii) of Hughes Gorski
Seedorf Odsen & Tervooren, LLC, Alaska counsel for certain Guarantors, covering
such matters relating to such Guarantors as the Administrative Agent shall
reasonably request (and GEO, on behalf of such Guarantors, hereby instructs such
counsel to deliver such opinion to the Lenders and the Administrative Agent) and
(iii) of the in-house general counsel for the Borrowers and the Guarantors,
covering such other matters relating to the Borrowers, the Guarantors, this
Agreement, the other Loan Documents or the transactions contemplated by this
Amendment, as the Administrative Agent shall reasonably request (and each
Borrower for itself and on behalf of each Guarantor hereby instructs such
counsel to deliver such opinion to the Lenders and the Administrative Agent).

(b)    The Administrative Agent shall have received a certificate of each Loan
Party, dated as of the date of the Term Loan Refinancing Closing, in form and
substance reasonably satisfactory to the Administrative Agent, certifying and
attaching (x) the incumbency and genuineness of the signature of each officer of
such Loan Party executing this Amendment, the Confirmation and any other Loan
Documents and (y) that:

(i) as to each Loan Party (other than the Australian Borrowers), either (x) such
Loan Party’s articles of incorporation, bylaws or similar charter documents
certified and delivered to the Administrative Agent on the date hereof remain in
full force and effect on the date hereof without modification or amendment since
such original delivery or (y) attached thereto are true, correct and complete
copies of (A) the articles of incorporation or similar charter documents of such
Loan Party certified as of a recent date by the appropriate Governmental
Authority in its jurisdiction of organization, and (B) the bylaws or operating
agreement or similar governing documents of such Loan Party, in each case under
this clause (y) as in effect on the date hereof;

(ii) attached thereto is a true, correct and complete copy of resolutions duly
adopted by the Board of Directors of each Loan Party (other than the Australian
Borrowers) authorizing the execution, delivery and performance of this Amendment
or such other Loan Documents to which such Loan Party is a party; and

(iii) attached thereto is a certificate, as of a recent date, of the good
standing of each Loan Party (other than the Australian Borrowers) under the laws
of its jurisdiction of organization (or equivalent) (to the extent such concept
exists in such jurisdiction) and a certificate of the relevant taxing
authorities of such jurisdictions, if available, certifying that such Person has
filed required tax returns and owes no delinquent taxes (to the extent such
certificates are issued by a Governmental Authority in such jurisdiction).

 

 

Annex I-2



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall have received a Borrowing Request in
respect of the Refinancing Term Loans (x) not later than, (i) if the Refinancing
Term Loans will initially be a Eurodollar Borrowing, 1:00 p.m., New York City
time, three Business Days before the Term Loan Refinancing Closing, or (ii) if
the Refinancing Term Loans will initially be an ABR Borrowing, 12:00 noon, New
York City time, on the Business Day before the Term Loan Refinancing Closing,
and (y) otherwise in accordance with Section 2.03 of the Existing Credit
Agreement.

(d)    The Administrative Agent and BNP Paribas Securities Corp. (the “Lead
Arranger”) shall have received all fees and other amounts previously agreed in
writing by the Borrower and the Administrative Agent or the Lead Arranger to be
due and payable on or prior to the Term Loan Refinancing Closing or the
Amendment Effective Time, as applicable, including reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document.

(e)    The Administrative Agent shall have received a certificate from the chief
financial officer of GEO certifying as to the Solvency of GEO and its
Subsidiaries on a consolidated basis immediately after giving effect to the
making of the Refinancing Term Loans and the repayment of the Existing Term
Loans with the proceeds thereof.

[Remainder of page left intentionally blank]

 

 

Annex I-3